UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 November 15, 2012 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) ROPER INDUSTRIES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE (STATE OR OTHER JURISDICTION OF INCORPORATION) 1-12273 51-0263969 (COMMISSION FILE NUMBER) (IRS EMPLOYER IDENTIFICATION NO.) 6, SUITE 200, SARASOTA, FLORIDA (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (941)556-2601 (REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE) (FORMER NAME OR ADDRESS, IF CHANGED SINCE LAST REPORT) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note Roper Industries, Inc. ("Roper") is providing the attached pro forma combined statement of operations in connection with its acquisition of Sunquest Holdings, Inc. ("Sunquest"), completed on August 22, 2012, to comply with the technical age of financial statement requirements in connection with the filing of its Registration Statement on Form S-3. Roper's acquisition of Sunquest is more fully described in Roper's current report on Form 8-K filed on August 24, 2012, as amended on October 31, 2012, to provide financial statements of the business acquired and pro forma financial statements related to the acquisition as required by Item 9.01(a) and 9.01(b) of Form 8-K. Item 9.01. Financial Statements and Exhibits. (b) Pro Forma Financial Information. Unaudited pro forma combined statement of operations for the nine months ended September 30, 2012 is attached hereto as Exhibit 99.1 (d) Exhibits. 99.1 Unaudited pro forma combined statement of operations Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, as amended,the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Roper Industries, Inc. (Registrant) BY: /s/ John Humphrey John Humphrey, Vice President and Chief Financial Officer Date: November 15, 2012 EXHIBIT INDEX Exhibit No. Description Unaudited pro forma combined statement of operations
